DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 
Examiners Amendment
Claims 1, 15, and 18 of this application are submitted via examiner’s amendment. An examiner’s amendment was approved, via telephone, by Thomas Kelton Reg no. 54,214 on March 24, 2021. The claims should be amended as recited below:

1.	(Currently Amended) A method for facilitating communication between a user web application and an entity, the method performed by a communication server of a web communication service, the method comprising:
receiving a request from the user web application to communicate with the entity;
establishing a communication session between the user web application and an automated agent;
obtaining contextual information associated with the communication session, the contextual information including information provided by the user web application and interactions the user has with a website;
determining, with logic of the web communication service, that a user of the user web application should be connected with a live agent associated with the entity; 
in response to the determining, connecting the user web application with a terminal of the live agent, including receiving setup information from the terminal of the live agent and forwarding the setup information to , wherein the setup information is forwarded to establish a further communication session between the terminal of the live agent and the user web application; and
providing the live agent associated with the entity with the contextual information. 

2.	(Original) The method of claim 1, wherein the communication session is one of: voice, video, file transfer, media streaming, web pages and text.

3.	(Original) The method of claim 1, wherein the contextual information further includes at least one of: web resources provided to the user web application and a record of a conversation associated with the communication session.

4.	(Original) The method of claim 1, wherein the contextual information includes information derived by the automated agent by processing information from a conversation associated with the communication session.

5.	(Original) The method of claim 1, wherein the information derived by the automated agent includes at least one of: a conversation state, a conversation topic, a user identity, user preferences, user goals, a user location, a user language, a user emotional state, and a user budget. 

6.	(Original) The method of claim 1, wherein the live agent is selected from a plurality of agents based on the information obtained by the automated agent.

7.	(Original) The method of claim 6, further comprising, sending the information obtained by the automated agent to the live agent.

8.	(Cancelled) 

9.	(Original) The method of claim 1, further comprising:

providing information from the conversation between the terminal and the user web application to the automated agent.

10.	(Currently Amended) The method of claim 1, further comprising:
	with an automated agent server associated with the automated agent, receiving a request from the web communication service to engage in [[a]] the communication session with the user web application; and
	with the automated agent server, receiving a first message from the user.

11.	(Original) The method of claim 10, further comprising:
with the automated agent server, applying a function to the first message to generate a response to the first message; and
	with the automated agent server, sending the response to the first message to the user web application.

12.	(Original) The method of claim 11, further comprising:
with the automated agent server, receiving a second message from the user; and
	with the automated agent server, determining, after applying the function to the second message, that a response to the second message cannot be generated and a transfer to a live agent is required.

13.	(Original) The method of claim 12, further comprising, with the automated agent server, indicating to the web communication service that the response to the second message cannot be generated and a transfer to a live agent is required.

14.	(Currently Amended) The method of claim 13, further comprising, with the automated agent server, receiving recorded information from [[a]] the communication session with the live agent and updating the automated agent function based on the recorded information.

15.	(Currently Amended) A computing system of a web communication service, the system comprising:
	a processor; and
	a memory comprising machine readable instructions that when executed by the processor, cause the system to:
		establish a communication session between a user web application and an automated agent server, the user web application interacting with content on a website, the content being associated with an entity;
		forward a first message from the user web application to the automated agent server;
		forward a response to the first message from the automated agent server to the user web application;
		forward a second message from the user web application to the automated agent server;
		determine that the user web application should be connected to a live agent associated with the entity;
		in response to the indication, connect the user web application to a terminal of the live agent, including receiving setup information from the terminal of the live agent and forwarding the setup information to the user web application, wherein the setup information is forwarded to establish a further communication session between the terminal of the live agent and the user web application; and
		forward contextual information to the terminal, the contextual information including interactions the user has had with the website and the response to the first message.
 
16.	(Original) The system of claim 15, wherein the content is provided by the entity and the website is provided by a different entity.

17.	(Currently Amended) The system of claim 15, further comprising:
recording [[a]] the communication session between the user web application and the terminal; and


18.	(Currently Amended) A computer program product comprising machine readable instructions, stored on a non-transitory computer readable medium, that are executable by a computing system of a web communication service, the computer program product comprising:
code to receive a request from a user web application to communicate with an entity;
code to establish a communication session between the user web application and an automated agent;
code to capture contextual information associated with the communication session, the contextual information including information provided by the user web application and interactions the user has had with a website;
code to determine that a user of the user web application should be connected with a live agent associated with the entity; 
code to connect the user web application with a terminal of the live agent associated with the entity, including receiving setup information from the terminal of the live agent and forwarding the setup information to the user web application, wherein the setup information is forwarded to establish a further communication session between the terminal of the live agent and the user web application; and
code to provide the agent associated with the entity with the contextual information.

19.	(Original) The computer program product of claim 18, wherein the web communication service is a Web Real Time Communication (WebRTC) service.

20.	(Original) The computer program product of claim 18, wherein the communication session is one of: voice, video, file transfer, media streaming, web pages and text.



Response to Applicant Amendments/Arguments
Applicant: Remarks: interview  
Examiner:  Applicant’s amendment of 2/23/2021 warrants additional changes to become allowable. Claims 1, 15, and 18, as written in the examiners amendment have been indicated as allowable.
Applicant: Remarks: 102/103 Rejections 
Examiner:  Applicant’s amendment of 2/23/2021 warrants additional changes to become allowable. Claims 1, 15, and 18, as written in the examiners amendment have been indicated as allowable.

Allowed Claims
Claims 1, 15, and 18 are allowed as written in the examiners amendment. Therefore dependent claims 2-7, 9-14, 16-17, 19-21 are allowed, as they are dependent upon an allowed claim.

Claims 1, 15, and 18 contain allowable subject matter, as written in the examiners amendment. Therefore dependent claims 2-7, 9-14, 16-17, 19-21 contain allowable subject matter, as they depend from one of claims 1, 15, and 18, and contain all subject matter disclosed in the claims from which they depend upon.

Allowable Subject Matter 
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in either of the independent claims. In particular a method for facilitating communication between a user web application and an entity, the method performed by a communication server of a web communication service, the method comprising: receiving a request from the user web application to communicate with the entity; establishing a communication session between the user web application and an automated agent; obtaining contextual information associated with the communication session, the contextual information including 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TERRIKA PETERSON/Examiner, Art Unit 2426

/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426